643 So. 2d 1184 (1994)
Ann Marie OFFERMAN, Appellant,
v.
Paul Alan OFFERMAN, Appellee.
No. 94-2192.
District Court of Appeal of Florida, Fifth District.
October 17, 1994.
Linda C. Hankins of Lowndes, Drosdick, Doster, Kantor & Reed, P.A., Orlando, for appellant.
N. Diane Holmes, Orlando, for appellee.

ON MOTION FOR STAY
PER CURIAM.
Ann Marie Offerman ("WIFE") has filed an emergency motion for stay of order awarding temporary custody of minor children to husband without notice to wife pending appellate review. This court has jurisdiction.[1] This court entered a show cause order requiring Paul Alan Offerman ("HUSBAND") to respond. We also stayed the trial court proceedings pending disposition of appellant's motion. This court has reviewed the motion filed by the WIFE and considered the response filed by the HUSBAND. We grant relief and stay the order awarding temporary custody.
The HUSBAND filed a dissolution action in Orange County in the Ninth Judicial Circuit in June 1994. Subsequent to filing the dissolution action, the HUSBAND also filed a motion requesting that he be awarded temporary custody of the two minor children without notice to the WIFE of his motion. In the motion, the HUSBAND alleged that if the WIFE was given notice, she might flee the jurisdiction of the court. The trial judge entered the order awarding temporary custody of the children to the HUSBAND and determined conditions of visitation. In the order, the trial judge did allow the WIFE "to receive an immediate hearing concerning the terms and conditions of [the] custody/visitation order."
We grant the motion and stay the order awarding the HUSBAND temporary custody of the children. The children shall be returned to the WIFE. Forte v. Torres, 409 So. 2d 260 (Fla. 3d DCA 1982).
MOTION FOR STAY GRANTED; REMANDED with instructions.
GOSHORN, PETERSON and THOMPSON, JJ., concur.
NOTES
[1]  Fla.R.App.P. 9.310(f).